Case 1:15-cr-00288-RMB Document 1064 Filed 07/23/20 Page 1 of 1
Case 1:15-cr-00288-RMB Document 1062 Filed 07/22/20 Page 1 of1

LAW OFFICES OF JILL R. SHELLOW

 

Telephone: 212.792.4911 / Fax: 212.792.4946 / jrs@shellowlaw.com
All correspondence to: 80 Broad Street, Suite 1900, New York, NY 10004

 

i
i

 

ay

SDC SONY
CUMENT
ELECTRONICALLY FILED

a

July 22, 2020

a ty es
°

BY ECF ONLY

The Honorable Richard M. Berman
United States District Judge
Southern District of New York

$8 SILED ap. 7/23/2020 __

pi 3
m ©
ane

ae

d

EN Fg a SL SCT AO a EM
ea Ee FTE EE

ri

“

|

 

 

 

40 Foley Square
New York, NY 10007

RE: United States v. Travis Henry, 15-ct-288 (RMB)
Dear Judge Berman:

The CJA Clerk’s Office has advised me that CJA appointed lawyers working on
compassionate release motions are required to be reappointed by the Court in order to be
compensated for this new litigation. Accordingly, I respectfully tequest that Your Honor re-
appoint me as CJA counsel for ‘Travis Henry, svne pro twne to July 11, 2020, in connection
with anticipated compassionate release litigation on Mr. Henry’s behalf.

Thank you for your consideration.

Respectfully submitted

— ve

Jil K Shellow

Cayxt sed fox. Trae Heer

Applicaton mould.
cc: Khaliq Donaldson (by Legal Mail) so

 

 

 

 

 

 

baonI{aafaaed Kechnsl A. Teena

Richard M. Berman, U.S.D.J.

 

 

 

Connecticut Office: 2537 Post Road, Southport, CT 06890 / Tel: 203.258.1463 / Admitted: NY, CT, DC

 
